           Case 3:19-cv-01127-MEM Document 16 Filed 05/12/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY A. DAMON,                        :

             Plaintiff                   :   CIVIL ACTION NO. 3:19-1127

      v.                                 :        (JUDGE MANNION)

ADVANCED ALARM SECURITY                  :
SYSTEMS, INC.,
                                         :
            Defendant



                                MEMORANDUM

 I.    BACKGROUND
           Pending before the court is the April 13, 2020 report and

recommendation, (Doc. 14), of Judge Karoline Mehalchick recommending

that the second amended complaint (“SAC”), (Doc. 11), filed by pro se

plaintiff Jeffrey A. Damon,1 be dismissed with prejudice. Judge Mehalchick

granted plaintiff’s motion to proceed in forma pauperis. (Docs. 6, 7). The

       1
         Damon filed seven other cases in addition to the instant one. Judge
Mehalchick has issued reports in all of plaintiff’s cases recommending that
they be dismissed for failure to state cognizable claims. See Civil Nos. 19-
979, 19-986, 19-987, 19-985, 19-1126, 19-1128 & 19-1129. Damon was
forewarned by this court that if he continues to file cases that fail to state a
valid claim and seeks to proceed in forma pauperis, the court will issue an
order directing him to show cause why he should not be subjected to a pre-
filing injunction in this court that “prevents him from filing any new civil non-
habeas cases on an in forma pauperis basis.” See Brett v. Moller, 2019 WL
5540455 (E.D.Pa. Oct. 24, 2019).
          Case 3:19-cv-01127-MEM Document 16 Filed 05/12/20 Page 2 of 6




judge also directed plaintiff to file two amended complaints, after finding

deficiencies with his original and amended complaints and explaining what

the deficiencies were, (Docs. 8 & 10), and then screened plaintiff’s SAC,

(Doc. 11), under 28 U.S.C. §1915.2 The judge found that the SAC should be

dismissed for failure to state a proper claim under Fed.R.Civ.P. 8(a) despite

her Orders directing plaintiff to amend his pleadings to properly state a

claim.3 See Brett, 2019 WL 5540455, *4 (“a complaint may be dismissed for

failing to comply with Federal Rule of Civil Procedure 8.”) (citation omitted).

      The court has reviewed plaintiff’s SAC and finds that the report

correctly concludes that plaintiff fails to state an actionable claim under Title

VII of the Civil Rights Act of 1964 alleging employment discrimination for

failure to hire. (Doc. 14 at 1-3, 6). Suffice to say that “in determining whether

a pleading meets Rule 8’s ‘plain’ statement requirement, the Court should


      2
        Section 1915 of the United States Code, 28 U.S.C. §1915, requires
the court to dismiss a plaintiff’s case if, at any time, the court determines that
the action is, “frivolous or malicious” or “fails to state a claim on which relief
may be granted.” §1915(e)(2)(B). See McCain v. Episcopal Hosp., 350
Fed.Appx. 602, 604 (3d Cir. 2009) (Section 1915(e)(2) applies to all in forma
pauperis complaints, and not just to prisoners); Grayson v. Mayview State
Hosp., 293 F3d 103, 110 n. 10 (3d Cir. 2002).
      3
        Since Judge Mehalchick states the correct pleading standard and the
correct standard regarding a motion to dismiss under Fed.R.Civ.P. 12(b)(6),
they will not be repeated. “Whether a complaint fails to state a claim under
§1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to
dismiss under Federal Rule of Civil Procedure 12(b)(6).” Brett v. Moller, 2019
WL 5540455, *4 (E.D.Pa. Oct. 24, 2019).
                                       -2-
       Case 3:19-cv-01127-MEM Document 16 Filed 05/12/20 Page 3 of 6




‘ask whether, liberally construed, a pleading identifies discrete defendants

and the actions taken by these defendants in regard to the plaintiff’s claims.’”

Brett, 2019 WL 5540455, *4 (citation omitted). The court will not rehash the

report’s sound reasoning. Damon has failed to file an amended complaint

and a second amended complaint that comply with the Rule 8 pleading

standards and he has repeatedly failed to state a cognizable employment

discrimination claim for failure to hire under Title VII, as the report explains,

(Id.), despite being given ample opportunities to do so. The court must

consider whether “a pro se complaint’s language ... presents cognizable

legal claims to which a defendant can respond on the merits”, and “a

pleading that is so ‘vague or ambiguous’ that a defendant cannot reasonably

be expected to respond to it will not satisfy Rule 8.” Brett, 2019 WL 5540455,

*4 (citation omitted). Damon’s SAC clearly fails to state a cognizable claim

despite the court’s instructional Orders. (Docs. 8 & 10).

      Therefore, having reviewed the Report of Judge Mehalchick, the court

agrees with the sound reasoning which led her to her recommendation. As

such, the court adopts the Report as the opinion of the court.




                                      -3-
           Case 3:19-cv-01127-MEM Document 16 Filed 05/12/20 Page 4 of 6




       To date, the plaintiff has not filed objections to the report and

recommendation and the time within which they were due has expired.4

       After having reviewed the record, the court will ADOPT the report and
recommendation.         The   plaintiff’s   SAC   will   be   DISMISSED    WITH
PREJUDICE since the court finds futility in allowing the plaintiff a third
opportunity to file a proper pleading. See Fletcher-Harlee Corp. v. Pote
Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007) ( “[I]n civil rights
cases district courts must offer amendment—irrespective of whether it is
requested—when dismissing a case for failure to state a claim unless doing
so would be inequitable or futile.”); Grayson v. Mayview State Hosp., 293
F.3d 103, 108 (3d Cir. 2002). Further, this case will be CLOSED.


 II.   STANDARD OF REVIEW
       When objections are timely filed to the report and recommendation of
a magistrate judge, the district court must review de novo those portions of

       4
        On April 20, 2020, Damon filed in several of his pending cases a letter
to the court indicating that he received the court’s correspondence (clearly
referring to the reports based on their dates) and, he alleges that someone
entered his home and tampered with his hand-written documents that “may
be related to [his] cases.” Damon states that he was almost ready to mail out
his documents to the “State of Connecticut Dep[t]. of Banking.” He also
alleges that his mail was tampered with and he fears what will happen if the
information in his missing documents “gets out to the wrong people.” Damon
states that he has notified the police and he asks the court for federal
protection until his cases are finished. (Doc. 15).
       The court does not consider Damon’s letter to be objections to the
instant report, or to the reports filed in any of his other seven cases, as it
does not address any of the reasons why the judge finds that his cases
should be dismissed.
                                      -4-
       Case 3:19-cv-01127-MEM Document 16 Filed 05/12/20 Page 5 of 6




the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.
Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,
the extent of review is committed to the sound discretion of the district judge,
and the court may rely on the recommendations of the magistrate judge to
the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499
(M.D.Pa. 2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).

       With respect to the portions of a report and recommendation to which
no objections are made, the court should, as a matter of good practice,
“satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.” Fed. R. Civ. P. 72(b), advisory committee
notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d
465, 469 (M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878
(3d Cir. 1987) (explaining judges should give some review to every report
and recommendation)). Nevertheless, whether timely objections are made
or not, the district court may accept, not accept, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge. 28
U.S.C. §636(b)(1); Local Rule 72.31.


III.   CONCLUSION
       Based on the foregoing, the report and recommendation of Judge

Mehalchick, (Doc. 14), is ADOPTED IN ITS ENTIRETY, and plaintiff’s

second amended complaint, (Doc. 11), is DISMISSED WITH PREJUDICE.

The plaintiff’s case will be CLOSED.

                                      -5-
             Case 3:19-cv-01127-MEM Document 16 Filed 05/12/20 Page 6 of 6




         A separate order shall issue.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: May 12, 2020
19-1127-01




                                         -6-
